PETITION FOR REHEARING.
[Filed March 6, 1888.]
Per Curiam.
We have considered with some care the petition for rehearing herein, and are constrained to adhere to the opinion we have before expressed. We are satisfied that the offer made at the trial to show that the lots in question were included with two other lots in the attempted assessment should have been allowed, and that if such proof were made, the assessment should be deemed a nullity. Several lots of land belonging to different owners cannot legally be assessed to one of them, and the value of all fixed at a gross sum. What the effect would be where the lots so assessed all belong to the same party, we express no opinion.
Upon the question of the construction of the act of 1887, amending section 90, chapter 57, Miscellaneous Laws, our former views remain the same, although we are conscious that the question approaches very near the dividing line between the remedy and the obligation of contracts. We have been unable, however, to discover any authority convincing us that the amendment operates further than to change a rule of evidence which the legislature has at all times full power to effect without impairing the obligation of contracts. (Cooley on Constitutional Limitations, sec.- 451.)
The petition will therefore be denied.